Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Louis Mathews, DATE: November 24, 1995
Petitioner,

Docket No. C-95-104
Decision No. CR403

-v-

The Inspector General.

DECISION

This case is before me on the exclusion of Louis Mathews
(Petitioner) from participation in the Medicare, Maternal
and Child Health Services Block Grant, Block Grants to
States for Social Services programs, and from the State
health care programs described in section 1128(h) of the
Social Security Act (Act) (hereafter, I refer to all
programs, other than Medicare, as "Medicaid") for a
period of three years, pursuant to the permissive
exclusion provisions of section 1128(b)(3) of the Act.

In a letter dated February 3, 1995 (Initial Notice), the
Inspector General (1.G.) informed Petitioner that he
would be excluded pursuant to the mandatory exclusion
provision of section 1128(a)(1) of the Act. Petitioner
requested a hearing and the case was assigned to me. I
conducted a prehearing conference in this case on April
21, 1995.

As I noted in my Prehearing Order of April 25, 1995, at
the prehearing conference, counsel for the I.G. informed
Petitioner that the Initial Notice was incorrect and
moved to either issue a new notice letter or amend the
Initial Notice to reflect that Petitioner had been
excluded for a period of three years pursuant to section
1128(b)(3) of the Act. Petitioner consented to the
I.G.'s motion to amend the Initial Notice, stating that
there was no need for the I.G. to issue a new notice
letter.
2

On May 10, 1995, the I.G. issued an amended notice
(Amended Notice) that made clear that Petitioner was
being excluded for a period of three years pursuant to
section 1128(b)(3) of the Act based upon Petitioner's
conviction of a criminal offense related to the unlawful
manufacture, distribution, prescription, or dispensing of
a controlled substance. I.G. Ex. 6. The Amended Notice
further stated that Petitioner's three-year exclusion
period was arrived at by taking into account the fact of
Petitioner's conviction and the lack of any aggravating
or mitigating factors.

As the parties have agreed that there are no facts of
decisional significance genuinely in dispute in this
case, and that the only matters to be decided are the
legal implications of the undisputed facts, the parties
wished to proceed by filing briefs and exhibits and I
have decided this case on the basis of the parties’
submissions. !

I find that the record in this case establishes that
Petitioner was properly excluded from participation in
the Medicare and Medicaid programs for a period of three
years pursuant to section 1128(b)(3) of the Act.

APPLICABLE LAW

This case is controlled by section 1128(b)(3) of the Act,
which provides that:

The Secretary may exclude the following individuals
and entities from participation in any program under
title XVIII and may direct that the following individuals
and entities be excluded from participation in any State
health care program:

«+ + + (3) CONVICTION RELATING TO CONTROLLED
SUBSTANCE. - Any individual or entity that has
been convicted, under Federal or State law, of
a criminal offense relating to the unlawful
manufacture, distribution, prescription, or
dispensing of a controlled substance. ...

' I refer to the parties' exhibits as P. Ex.
(number) and I.G. Ex. (number), respectively. Petitioner
submitted nine exhibits in conjunction with his brief. I
receive P. Ex. 1 through 9, inclusive, into evidence. The
I.G. submitted eight exhibits in conjunction with her
brief. I receive I.G. Ex. 1 through 8, inclusive, into
evidence.
3
FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. During the period relevant to this case, Petitioner
was a Physician Assistant licensed in the State of
California. P. Ex. 3.

2. On March 31, 1993, the State of California filed a
criminal complaint against Petitioner, charging him with
four separate felony counts as follows: 1) knowingly
prescribing a controlled substance (codeine) without any
good faith belief that it was for a medical purpose; 2)
unlawful furnishing by prescription; 3) uttering a forged
prescription for codeine; and 4) practicing medicine
without a license. I.G. Ex. 7.

3. On July 5, 1994, Petitioner entered into a plea
agreement in the Superior Court of California, County of
San Bernadino, whereby the court accepted Petitioner's
plea of nolo contendere to a misdemeanor count of
prescribing without a medical purpose (formerly the
felony contained in count I of the complaint) and the
court agreed to dismiss the remaining counts against
Petitioner. P. Ex. 5; I.G. Ex. 1, 2, 4.

4. The section of the California law to which Petitioner
pled nolo contendere spells out the legal requirements
for prescribing and dispensing controlled substances, and
details the penalty for knowing violation of these
requirements. I.G. Ex. 1- 4.

5. At the time he entered his plea, Petitioner was
explicitly informed by the State judge presiding over his
plea that Petitioner could be excluded as a provider in
the Medicare or Medicaid programs. P. Ex. 5.

6. Petitioner was made aware that his plea agreement
would bar only the State of California Attorney General's
Office taking further administrative action against him
and that his plea agreement would not preclude a federal
entity from excluding him from Medicare or Medicaid. P.
Ex. 5; I.G. Ex. 4.

7. Petitioner was sentenced by the State court to 240
hours of community service, $1000 restitution, and
probation for three years. I.G. Ex. 2, 4.

8. Petitioner's plea of nolo contendere and the
California court's acceptance of that plea constitutes a
"conviction" for purposes of section 1128(i)(1) and (3)
of the Act. Act, section 1128(i)(1) and (3); Findings of
Fact and Conclusions of Law (Findings) 3, 7.
4

9. The permissive exclusion provisions of section
1128(b) (3) do not require that a conviction have a nexus
to the Medicare or Medicaid programs, they require only
that a conviction be related to the unlawful manufacture,
distribution, prescription or dispensing of a controlled
substance. Act, section 1128(b) (3).

10. Petitioner's conviction is related to the unlawful
prescription or dispensing of a controlled substance.
Findings 2 - 4; I.G. Ex. 1 - 4, 7; P. Ex. 5.

11. An exclusion imposed pursuant to section 1128(b) (3)
of the Act will be for a period of three years, unless
specified aggravating or mitigating factors are present.
42 C.F.R. § 1001.401(c) (1).

12. An aggravating factor that may be used as a basis
for lengthening a period of exclusion above three years
is that the acts that resulted in the conviction or
similar acts were committed over a period of one year or
more. 42 C.F.R. § 1001.401(c) (2) (i).

13. An aggravating factor that may be used as a basis
for lengthening a period of exclusion above three years
is that the acts that resulted in conviction or similar
acts had a significant adverse physical, mental, or
financial impact on program beneficiaries or other
individuals in the Medicare or State health care
programs. 42 C.F.R. § 1001.401(c) (2) (ii).-

14. An aggravating factor that may be used as a basis
for lengthening a period of exclusion above three years
is that the sentence imposed by the court included
incarceration. 42 C.F.R. § 1001.401(c) (2) (iii).

15. An aggravating factor that may be used as a basis
for lengthening a period of exclusion above three years
is that the convicted individual or entity has a prior
criminal, civil, or administrative sanction record. 42
C.F.R. § 1001.401(c) (2) (iv).

16. The I.G. has not alleged that any of the aggravating
factors that are specified in the regulations are present
in this case.

17. The record in this case does not support the
presence of any of the aggravating factors. I.G. Ex. 1 -
8; P. EX. 1 - 9.

18. Mitigating factors that may be used as a basis for
decreasing the period of exclusion is that the
individual's or entity's cooperation with federal or
5

State officials resulted in others being convicted or
excluded from Medicare or Medicaid, or the imposition of
a civil monetary penalty against others. 42 C.F.R. §
1001.401(c) (3) (i) (A) and (B).

19. A mitigating factor that may be used as a basis for
decreasing the period of exclusion is that alternative
sources of the type of health care items or services
furnished by the individual or entity are not available.
42 C.F.R. § 1001.401(c) (3) (ii).

20. Petitioner has alleged that information he gave to
the I.G. office in San Diego in 1990 led to the arrest
and conviction of another individual.

21. There is nothing in the record other than
Petitioner's assertion to support that Petitioner's
cooperation with the I.G.'s office led to the arrest and
conviction of another individual.

22. The record in this case does not support the
presence of any of the mitigating factors. I.G. Ex. 1 -
8; P. Ex. 1- 9.

23. Petitioner was properly excluded for a period of
three years pursuant to section 1128(b)(3). Findings 1 -
22.

24. There is no basis for either increasing or
decreasing Petitioner's three-year exclusion. Findings 1
- 23.

25. Petitioner's contention that he recommended a
treatment plan only, and did not unlawfully prescribe or
dispense a controlled substance, is a collateral attack
on his conviction and is contradicted by the evidence of
record. I.G. Ex. 1 - 8; P. Ex. 1 - 9; Douglas Schram,
R.Ph., DAB 1372, at 2 - 3 (1992); Sonia M. Geourzoung
M.D., DAB CR286 (1993); Peter J. Edmonson, DAB 1330
(1990); Joel Fass, DAB CR349 (1994).

26. Petitioner may not use these proceedings to
collaterally attack his conviction. Peter J. Edmonson,
DAB 1330 (1992); Roger Littge, M.D., DAB CR302 (1994);
Joel Fass, DAB CR349 (1994).

27. Petitioner was properly excluded for three years,
pursuant to section 1128(b)(3) of the Act. Findings 1 -
26.
6
PETITIONER'S ARGUMENTS

Petitioner maintains that he acted in accord with the
instructions and general policies of his supervising
physician when he wrote the prescription in question.
Therefore, he believes that he did not unlawfully
distribute a controlled substance as charged by the
State.

Petitioner contends that the mitigating factor at 42

C.F.R. § 1001.401(c) (3) (i) (A) is applicable to this case

because he allegedly provided information to the I.G.

which resulted in the conviction of another individual.

Petitioner argues that the State Attorney General made an
assurance to him in the context of his plea bargain that

is binding upon the I.G. and would preclude the I.G.
excluding him. Finally, Petitioner contends that a
three-year suspension is unduly harsh when compared to
the severity of the acts underlying his conviction.

DISCUSSION

The statute under which the I.G. seeks to exclude

Petitioner -- section 1128(b)(3) of the Act -- requires,

initially, that Petitioner have been convicted of a
criminal offense.

Section 1128(i) of the Act provides that an individual
will be deemed "convicted" under any of the following
circumstances --

(1) when a judgment of conviction has been entered

against the individual or entity by a Federal,

State, or local court, regardless of whether there

is an appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against

the individual or entity by a federal, State, or
local court;

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a federal,
State, or local court; or

(4) when the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgement of conviction has been withheld.
7

In the case at hand, sections 1128(i)(1) and (3) are
applicable. Petitioner pled nolo contendere and the
court accepted such plea and imposed a sentence.
Therefore, Petitioner was convicted within the meaning of
section 1128(i) of the Act.

As to the nature of Petitioner's offense, the record
establishes that the court's acceptance of his plea of
nolo contendere was based on Petitioner violating a
California law which prohibits the prescribing or
dispensing of a controlled substance without a proper
medical basis. Findings 2 - 4. The record reveals that
codeine was the controlled substance that Petitioner
unlawfully and knowingly prescribed or dispensed without
a proper medical basis. I.G. Ex. 1 - 4, 7; Findings 2 -
4, 10.

As to the term of Petitioner's exclusion, the controlling
regulation, 42 C.F.R. § 1001.401(c) provides that "an
exclusion imposed in accordance with this section will be
for a period of 3 years, unless aggravating or mitigating
factors listed in paragraphs (b)(2) and (b)(3) of this
section form a basis for lengthening or shortening that
period."

There are four aggravating factors in the regulations.
The first two aggravating factors exist if the acts that
resulted in the conviction, or similar acts, were
committed over a period of one year or more; or had a
significant adverse physical, mental, or financial impact
on program beneficiaries or other individuals or the
Medicare/Medicaid programs. 42 C.F.R. §

1001.401(b) (2)(i) - (ii). The final two aggravating
factors are present if the sentence imposed by the court
included incarceration, or if the convicted individual
has a prior criminal, civil, or administrative sanction
record. 42 C.F.R. § 1001.401(b) (2) (iii) - (iv).

In this case, the I.G. has not alleged the existence of
any aggravating factors, nor is there any evidence of
aggravating factors. Findings 12 - 17.

The regulations set out two mitigating factors. It isa
mitigating factor if the individual's cooperation with
federal or State officials resulted in the conviction,
exclusion, or imposition of a civil monetary penalty. 42
C.F.R. § 1001.401(b) (3) (i) (A) and (B). It is also a
mitigating factor if alternative sources of the type of
health care items or services furnished by the individual
or entity are not available. 42 C.F.R. §

1001.401(c) (3) (B)-
8

Petitioner alleged that his cooperation with I.G.'s San
Diego office resulted in the conviction of another
individual in 1990, but did not offer any documentation
to support this contention. The burden is on the
Petitioner to establish mitigating factors. Jose Ramon
Castro, M.D., DAB CR259 (1993); James H. Holmes, DAB
CR270 (1993); Joel Fass, DAB CR349 (1994). Petitioner
has failed to meet that burden because he did not offer
proof of his allegation and he failed to establish that
his allegation, even if true, is in any way related to
the events in this case. Moreover, Petitioner alleges
that his cooperation happened in 1990 and he was not
charged with his offense until 1993, which casts doubt
upon his assertion. I.G. Ex. 1 - 4, 7. Accordingly,
there is no mitigating factor. Findings 18 - 22.

Petitioner contends that he acted appropriately and that
his conviction was based only on the recommendation of a
treatment plan to a patient. I take Petitioner's
contention to mean that he believes he was wrongfully
convicted of an offense which he did not really commit.
However, Petitioner may not use this forum to
collaterally attack his conviction. Peter J. Edmonson,
DAB 1330 (1992). The regulations specifically provide
that, in circumstances such as this case, where the
exclusion is based on the fact of conviction, ". . . the
basis for the underlying determination is not reviewable
and the individual or entity may not collaterally attack
the underlying determination, either on substantive or
procedural grounds." 42 C.F.R. § 1001.2007(d); Joel
Fass, DAB CR349 (1994); Roger O. Littge, M.D., DAB CR302
(1994). Accordingly, I cannot consider Petitioner's
contention that he was wrongly convicted.

Petitioner argues that he should not be subject to an
exclusion because the State Attorney General's Office
agreed, as a condition of Petitioner's plea, not to
initiate any adverse administrative action against him.
The record reflects, however, that the State judge who
accepted Petitioner's plea went to great lengths to
ensure that Petitioner was made aware that he could still
be subject to an exclusion based on action taken by
federal authorities, such as the I.G. Findings 5 - 6.
Moreover, even if I were to accept Petitioner's assertion
as true, any such assurance made by a State attorney
general would not be binding upon the I.G. Anthony
Accaputo, Jr., DAB CR249 (1993), aff'd DAB 1416 (1993).

Finally, Petitioner contends that a three-year period of
exclusion is unduly harsh. However, the three-year
period of exclusion is mandated by regulation where, as
here, there is a lack of aggravating or mitigating
9

factors. 42 C.F.R. § 1001.401(c)(1). I am bound by the
regulations, and I have no authority to modify the three-
year exclusion absent the existence of aggravating or

mitigating factors. Roger 0. Littge, M.D., DAB CR302
(1994).

CONCLUSION

Petitioner was properly excluded for a three-year period
pursuant to section 1128(b)(3) of the Act.

/s/

Joseph K. Riotto
Administrative Law Judge
